Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendments and Remarks filed in the U.S. on 4/4/2022.  Claims 1-7, 9-17, and 19-23 are pending in the case. Claims 1, 11, and 21 are written in independent form.
Applicant’s amendments and remarks filed on 4/4/2022 have been fully considered but were not found to overcome the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11-13, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pre-Grant Publication No. 2010/0274768, hereinafter referred to as Wang) and further in view of Abrams et al. (U.S. Pre-Grant Publication No. 2006/0235715, hereinafter referred to as Abrams) and Anglin et al. (U.S. Pre-Grant Publication No. 2013/0054524, hereinafter referred to as Anglin).
Regarding Claim 1:
Wang teaches a system for capture of change data from a distributed data source, for use with heterogeneous targets, comprising:
a computer that includes a processor;
Wang teaches a computer 110 that includes a processing unit 120 (Para. [0017]) and log scanners that extract from their log the data changes for a given logical time range (Para. [0046).
the computer operates to capture change data from a distributed data source comprising a plurality of nodes, using a capture process, for use with one or more targets;
Wang teaches “replication of a database with multiple logs may begin with starting a log scanner on each available transaction log” and “each log scanner extracts from tis log the data changes in the given logical time range” (Para. [0046]) where the database replicated to remote databases (Figure 3 & Paras. [0038]-[0039]). Wang further teaches a plurality of nodes by teaching data replicated from the database 305, comprising distributed data over nodes and database fragments, to remote databases 310 as the target databases (Paras. [0038]-[0039] & Figure 3).
wherein each node of the plurality of nodes in the distributed data source is associated with a source change trace entity that records data changes that are processed at that node;
Wang teaches providing access to log scanners at nodes of the distributed data source where the log scanner extracts from its log data changes (Para. [0046]).
wherein the computer:
determines a distributed source topology associated with the plurality of nodes in the distributed data source, and
Wang teaches “the stores 215-221 may be accessed via components of a database management system (DBMS)…compris[ing] one or more programs that control organization, storage, management, and retrieval of data in a database” (para. [0033]), the database being discussed being exemplified by the distributed nodes depicted in figure 2.  Wang further teaches “data stored on the stores 215-221 may comprise a…hierarchical database” (Para. [0032]) thereby teaching the database management system controlling the organization/topology of the hierarchical database.
accesses the source change trace entities at one or more nodes or replica nodes, to determine the data changes at the distributed data source, for use with the one or more targets,
Wang teaches “a centralized node may receive available logs and may remove duplicates in create a single data change stream to be exported to another database” (Para. [0105]). thereby teaching accessing the data change logs each node to determine the data changes across the distributed nodes for exporting to one or more other remote databases, as depicted in figure 3.
including:
maintaining a cache of data records extracted from the distributed data source, and
Wang teaches maintaining received “available logs” at the centralized node temporarily where the centralized node “may remove duplicates to create a single data change stream to be exported to another database” (Para. [0105]) thereby teaching the available logs being stored in temporary storage, i.e. a cache.
determining to capture a data change associated with a particular record, as provided by a particular node of the distributed data source, then passing the particular record to the capture process
Wang teaches “a centralized node may receive available logs and may remove duplicates to create a single data change stream to be exported to another database” (Para. [0105]). thereby teaching determining which data change to capture from each source in the single data change stream when there are duplicates and passing on the determined data change to capture to the capture process using the single data change stream to be exported.

Wang teaches all of the elements of the claimed invention as stated above except:
wherein each data record extracted from the distributed data source is associated with a token indicative of a node within the distributed data source providing that record;
wherein the cache includes, for each record within the cache, the token indicative of the node within the distributed data source providing that record, and
wherein the determining to capture a data change associated with a particular record is based on comparison of the tokens in the cache,
wherein a determination is made that the node indicated by the token in the cache matches the source node for the particular record.

However, in the related field of endeavor of data collection in a distributed storage environment, Abrams teaches:
wherein each data record extracted from the distributed data source is associated with a token indicative of a node within the distributed data source providing that record;
Abrams teaches associating data sets with source profiles that include authentication tokens “which the utility can use to verify that he dataset originated with the expected source” (Para. [0199]) thereby teaching associating extracted data records with a token indicative of the source providing that record.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Abrams and Wang at the time that the claimed invention was effectively filed, to have combined the association of acquired data with a token describing the source of the acquired data, as taught by Abrams, with the system and method for capturing changes in logs and transferring the captured changes to remote databases, as taught by Wang.
One would have been motivated to make such combination because Abrams teaches “information in a source profile includes authentication tokens, which the utility can use to verify that the dataset [associated with the token] originated with the expected source” (Para. [0199]) and it would have been obvious to a person having ordinary skill in the art that verifying data sources of received data would improve the security of the contents of the stream of changes taught by Wang prior to sending the stream of changes to the remote databases.


Wang and Abrams teach all of the elements of the claimed invention as stated above except:
wherein the cache includes, for each record within the cache, the token indicative of the node within the distributed data source providing that record, and
wherein the determining to capture a data change associated with a particular record is based on comparison of the tokens in the cache,
wherein a determination is made that the node indicated by the token in the cache matches the source node for the particular record.

However, in the related field of endeavor of data replication from a source to a target, Anglin teaches:
wherein the cache includes, for each record within the cache, the token indicative of the node within the distributed data source providing that record, and
Anglin teaches each object at the source and target servers having unique attributes that can be compared to determine if the target has objects matching those at the source, such as signature, unique file name, hash value, etc.” (Para. [0039]). Abrams teaches an attribute of acquired data as being an authentication token “which the utility can use to verify that he dataset originated with the expected source” (Para. [0199]).  Therefore Anglin in combination with Abrams teaches storing the authentication as an attribute of the source object to be compared with a target object which, based on the comparison of the tokens as attributes, determines whether to capture the source object to be sent to the target server(s).
Wang teaches performing the comparison for every available log in a cache by teaching temporary storage of received available logs for performing duplicate comparison for creation of a single data stream (Para. [0105]).
wherein the determining to capture a data change associated with a particular record is based on comparison of the tokens in the cache,
Anglin teaches each object at the source and target servers having unique attributes that can be compared to determine if the target has objects matching those at the source, such as signature, unique file name, hash value, etc.” (Para. [0039]). Abrams teaches an attribute of acquired data as being an authentication token “which the utility can use to verify that he dataset originated with the expected source” (Para. [0199]).  Therefore Anglin in combination with Abrams teaches storing the authentication as an attribute of the source object to be compared with a target object which, based on the comparison of the tokens as attributes, determines whether to capture the source object to be sent to the target server(s).
wherein a determination is made that the node indicated by the token in the cache matches the source node for the particular record.
Anglin teaches each object at the source and target servers having unique attributes that can be compared to determine if the target “has objects matching those at the source, such as signature, unique file name, hash value, etc.” (Para. [0039]) which is done before capturing the metadata of the target objects to be passed to the target. Abrams teaches an attribute of acquired data as being an authentication token “which the utility can use to verify that the dataset originated with the expected source” (Para. [0199]). Therefore Anglin in combination with Abrams teaches making the determination to capture the source object when the attribute of the source object has been authenticated based on comparison of tokens as attributes.While the newly amended claim limitation as a whole merely recites two parts in a particular order, performing the determination that the token in the cache matches the source node, then passing the particular record to the capture process, Anglin further teaches the first causing the second by teaching the authentication step, narrowing down determined objects (step 118) which then causes the capturing and sending of metadata only for the determined authenticated objects (step 120).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Anglin, Abrams, and Wang at the time that the claimed invention was effectively filed, to have combined the comparison of source and target object attributes prior to sending the objects from the source to the target, as taught by Anglin, with the association of acquired data with a token describing the source of the acquired data, as taught by Abrams, and the system and method for capturing changes in logs and transferring the captured changes to remote databases, as taught by Wang.
One would have been motivated to make such combination because Anglin “the replication between the source and target seeks to minimize the amount of data transmitted for objects sent to the target server” by comparing the data on the source to be sent to the target with data already at the target (Para. [0053]) and it would have been obvious to a person having ordinary skill in the art that minimizing the amount of data transmission would improve speed of transmission as well as reduce the cost spent on each transmission.

Regarding Claim 2:
Wang, Anglin, and Abrams further teach:
wherein the distributed data source is one of a distributed database, or a distributed data stream, or other distributed data source, and wherein the one or more targets include one or more of a database, message queue, or other target.
Wang teaches replicating data from the database 305, comprising distributed data over nodes and database fragments, to remote databases 310 as the target databases (Paras. [0038]-[0039] & Figure 3).

Regarding Claim 3:
Wang, Anglin, and Abrams further teach:
wherein the change data capture process manager performs a change data capture process that converts the change data read from the distributed data source into a canonical format output of the change data, for consumption by the one or more targets.
Wang teaches “data changes exported from all log scanners may be merged to form a single data change stream before they are applied to the remote database” (Para. [0046]) thereby converting the change data into a canonical format for consumption by the remote databses.


Regarding Claim 6:
Wang, Anglin, and Abrams further teach:
wherein the change data capture process manager performs a deduplication process that provides automatic deduplication of the data provided by the distributed data source,
Wang teaches “when multiple logs are involved in the source database where duplicate changes may be included in these logs, the duplicates need to be removed…in creating the stream of changes” (Para. [0040]) thereby teaching automatic deduplication of the data.
whereupon a change to the distributed source topology associated with the distributed data source system, including one or more nodes being added to or removed from the distributed source topology, the deduplication process detects the change to the distributed source topology.
Wang teaches removing a node from the source topology by determining the node to report incompleteness to address the possibility of node failure (Para. [0069]) thereby teaching detecting the removal of the node based on the incompleteness report.

Regarding Claim 11:
All of the limitations herein are similar to some or all of the limitations of Claim 1.

Regarding Claim 12:
All of the limitations herein are similar to some or all of the limitations of Claim 2.

Regarding Claim 13:
All of the limitations herein are similar to some or all of the limitations of Claim 3.

Regarding Claim 16:
All of the limitations herein are similar to some or all of the limitations of Claim 6.

Regarding Claim 21:
Some of the limitations herein are similar to some or all of the limitations of Claim 1.

Wang, Anglin, and Abrams further teach:
 a non-transitory computer readable storage medium, including instructions stored thereon which when read and executed by one or more computers causes the one or more computers to perform a method (Wang - Para. [0019]).


Regarding Claim 22:
Wang, Anglin, and Abrams further teach:
wherein the distributed data source is provided by a computing environment that stores replicas of data records as rows of data, on a plurality of replica nodes, and indicates changes to the rows of data in commit logs at the replica nodes,
Wang teaches a plurality of nodes by teaching data replicated from the database 305, comprising distributed data over nodes and database fragments, to remote databases 310 as the target databases (Paras. [0038]-[0039] & Figure 3). Wang further teaches “when a fragment is replicated on two or more stores, when a data change occurs, the data change occurs to all copies of the fragment” (Para. [0036]) and “for de-duplicating entries regarding data changes in multiple logs, each log record for a data change may be associated with a logical timestamp… by including the timestamp in in the corresponding transaction’s commit log record” (Para. [0070]).  Therefore, Wang teaches storing replicas of data records as rows of data in a plurality of replica nodes and indicating changes to the rows of data in commit logs with commit log records.
wherein each data record in the distributed data source is located within a partition within one or more of the replica nodes,
Wang teaches a plurality of nodes by teaching data replicated from the database 305, comprising distributed data over nodes and database fragments, to remote databases 310 as the target databases (Paras. [0038]-[0039] & Figure 3). Wang further teaches “when a fragment is replicated on two or more stores, when a data change occurs, the data change occurs to all copies of the fragment” (Para. [0036])
wherein when a particular row of data is read from a commit log as a change data, the change data capture process manager generates a partition token for the particular row based on its partition key,
Wang teaches generating a “SetOfDBFragmentIDs” and “DuplicationSchemaID” as keys when reading change data “to detect whether logs of online database fragments contain all data changes in a logical time range and to filter duplicates along with log scanning” (Paras. [0046]-[0048]).
wherein when a source node is determined as being unavailable, a recovery process selects a replica node for the change data, within the plurality of replica nodes at the distributed data source, from which to obtain or replay change data records.
Wang teaches “in case a database fragment becomes unavailable and thus data record copies in this database fragment become inaccessible, copies of the data records may still be available on other database fragments” (Para. [0036]) thereby teaching selecting another database fragment from which to obtain change data records when it is determined that one source is unavailable.

Regarding Claim 23:
All of the limitations herein are similar to some or all of the limitations of Claim 22.


Claims 4, 5, 10, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Anglin, and Abrams, and further in view of Padmanabhan et al. (U.S. Pre-Grant Publication No. 2013/0246376, hereinafter referred to as Padmanabhan).

Regarding Claim 4:
Wang, Anglin, and Abrams teach all of the elements of the claimed invention as stated above except:
whereupon based on a target system to which the change data will be communicated, the canonical format output of the change data is converted to a format used by the target system.

However, in the related field of endeavor of extracting data from a source for loading into a target, Padmanabhan teaches:
whereupon based on a target system to which the change data will be communicated, the canonical format output of the change data is converted to a format used by the target system.
Padmanabhan teaches the data intake management computing device 12 using file generation filtering rules, based on retrieved file definition rules and a name and location of one of the target application servers, to apply to the transformed source files to generate one or more load ready files (Paras. [0037]-[0038]) outputting “the generated load ready files to the corresponding one of the target application servers…based on the obtained name and location” (Para. [0041]).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Padmanabhan, Anglin, Abrams, and Wang at the time that the claimed invention was effectively filed, to have combined the processing of intake data for transfer to target computers, as taught by Padmanabhan, with the comparison of source and target object attributes prior to sending the objects from the source to the target, as taught by Anglin, the association of acquired data with a token describing the source of the acquired data, as taught by Abrams, and the system and method for capturing changes in logs and transferring the captured changes to remote databases, as taught by Wang.
One would have been motivated to make such combination because Padmanabhan teaches “a number of advantages…that more efficiently and effectively manage the intake any kind of incoming data” where “with this technology, received data files can be automatically processed in any custom file format required by applications executing at requesting target computing devices” (Para. [0007]). It would have been obvious to a person having ordinary skill in the art that incorporating a data intake management computer device to automatically process source data into “any custom file format required” by the target would create a more robust and flexible system.

Regarding Claim 5:
Wang, Anglin, Abrams, and Padmanabhan further teach:
wherein the change data capture process manager enables support for a new target system to be provided by a pluggable adapter component that reads the canonical format output of the change data and converts it to a format used by the new target system.
Padmanabhan teaches the data intake management computing device 12 using file generation filtering rules, based on retrieved file definition rules and a name and location of one of the target application servers, to apply to the transformed source files to generate one or more load ready files (Paras. [0037]-[0038]) outputting “the generated load ready files to the corresponding one of the target application servers…based on the obtained name and location” (Para. [0041]).  Therefore, Padmanabhan teaches enabling support for new targets to be provided where the new targets provide file definition rules for generating load ready files for the new target from the transformed source files.

Regarding Claim 10:
Wang, Anglin, Abrams, and Padmanabhan further teach:
wherein the system includes a history queue that includes a set of last records read from one or more source nodes,
Padmanabhan teaches a data intake management computing device “may automatically store information on which incoming source files were successfully validated and which incoming source files were not successfully validated in the audit information database 40, although other types of information can be stored” (Para. [0025]).
wherein upon a node becoming unavailable, if the system determines there is more than one replica node with a matching last record, a replica with the maximum record history as determined by the history queue is selected to feed a partition token found in the last record processed by the unavailable node.
Wang teaches “in case a database fragment becomes unavailable and thus data record copies in this database fragment become inaccessible, copies of the data records may still be available on other database fragments” (Para. [0036]) where the when a database fragment is determined to be offline, another database fragment matching the offline database fragment  is selected for providing the data change based on a maximum ID is used when multiple database fragments are available (Para. [0078]). Wang further teaches using a duplicationschemahistory intersected with a set of currently online database fragment IDs and then finding the maximum ID of the intersection (Para. [0078]) thereby teaching using a history queue to select a replica with the maximum record history determined based in part on the duplicationschemahistory.
within a certain time frame containing a set of fragmentIDs (Para. [0071])

Regarding Claim 14:
All of the limitations herein are similar to some or all of the limitations of Claim 4.

Regarding Claim 15:
All of the limitations herein are similar to some or all of the limitations of Claim 5.

Regarding Claim 20:
All of the limitations herein are similar to some or all of the limitations of Claim 10.

Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Anglin, and Abrams, and further in view of Tom et al. (U.S. Pre-Grant Publication No. 2005/0165858, hereinafter referred to as Tom).

Regarding Claim 7:
Wang, Anglin, and Abrams further teach:
providing access to the source change trace entity at each node of the plurality of nodes of the distributed data source system
Wang teaches providing access to log scanners at nodes of the distributed data source where the log scanner extracts from its log data changes (Para. [0046]).

Wang, Anglin, and Abrams teach all of the elements of the claimed invention as stated above except:
wherein the change data capture process manager performs automatic discovery of the distributed source topology associated with the distributed data source system,

However, in the related field of endeavor of extracting data from a source for loading into a target, Tom teaches:
wherein the change data capture process manager performs automatic discovery of the distributed source topology associated with the distributed data source system,
Tom teaches “as nodes are added to a peer-to-peer network, it is possible to validate if data replication requirements are being met” (Para. [0042]) thereby teaching automatic discovery of the distributed topology as nodes are added to the peer-to-peer network and providing access to the nodes.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Tom, Anglin, Abrams, and Wang at the time that the claimed invention was effectively filed, to have combined the ring topology, as taught by Tom, with the comparison of source and target object attributes prior to sending the objects from the source to the target, as taught by Anglin, the association of acquired data with a token describing the source of the acquired data, as taught by Abrams, and the system and method for capturing changes in logs and transferring the captured changes to remote databases, as taught by Wang.
One would have been motivated to make such combination because Tom teaches that an architecture of a ring topology increases fault tolerance of the system (Para. [0031]) and increasing fault tolerance improves the reliability of the system. 

Regarding Claim 9:
Wang, Anglin, Abrams, and Tom further teach:
wherein the distributed data source includes nodes that provide records, and
Wang teaches “the single data stream is ordered by logical times at which changes occurred to database records associated with the batch of changes” (Para. [0094]) thereby teaching the distributed data source including nodes that store and provide records.
wherein the change data capture process manager determining that a particular node in the distributed data source system, providing the records becomes unavailable, the change data capture process manager performs a recovery process that selects a replica node at which to obtain the records.
Tom teaches synchronizing nodes where “since all nodes stay synchronized, and all nodes can act as publishers, there now exists multiple sites for failovers, write and read scalability, etc.” (Para. [0031]) thereby teaching selecting a replica node as a failover node when a node becomes unavailable.

Regarding Claim 17:
All of the limitations herein are similar to some or all of the limitations of Claim 7.

Regarding Claim 19:
All of the limitations herein are similar to some or all of the limitations of Claim 9.

Response to Amendment
Applicant’s Amendments, filed on 4/4/2022, are acknowledged and accepted.
In light of the amendments filed on 4/4/2022, the 112(f) claim interpretation related to claim 1 has been withdrawn.
As stated above and restated here for convenience, Applicant’s amendments and remarks filed on 4/4/2022 have been fully considered but were not found to overcome the previously cited prior art. Accordingly, THIS ACTION IS MADE FINAL.


Response to Arguments
On Pages 11-12 of the remarks filed on 4/4/2022, Applicant argues that “although Wang and Anglin appear to describe various means for data replication, while Abrams apparently discloses the use of an authentication token which a multi-source multi-tenant reference data utility can use to verify that a dataset originated with an expected source, definitions of source data formats, or other conventions and protocols used by the data source; neither Wang, Abrams, nor Anglin appears to describe, for example, determining data changes at a distributed data source, for use with one or more targets, including maintaining a cache of data records extracted from the distributed data source together with, for each record, a token indicative of the node within the distributed data source providing that record, and determining, based on comparison of the tokens in the cache, to capture a data change associated with a particular record”.
Applicant’s argument is not convincing because no one reference was indicated as teaching all of the limitations being argued. Instead, it is the combination of Wang, Abrams, and Anglin that teach the argued set of limitations. In particular, the combination teaches determining data changes at a distribute data source, for use with one or more targets (Wang - Para. [0105] & Fig. 3) including maintaining a cache of data records extracted from the distributed data source (Wang - temporary storage of received available logs -Para. [0105]) together with, for each record, a token indicative of the node within the distributed data source providing that record (Abrams – using tokens for associating data sets with source profiles for verifying the originating source of the data set - Para. [0199] & Anglin – storing the authentication as an attribute of the source object to be compared with a target object which, based on the comparison of the tokens as attributes taught by Anglin, determines whether to capture the source object to be sent to the target server – Para. [0039]) and determining to capture a data change associated with a particular record (Wang - creating a single data change stream by comparing logs for duplicates – Para. [0105]) based on comparison of the tokens in the cache (determine whether to capture the source object to be sent to the target server based on comparison of authentication tokens as attributes - Anglin Para. [0039] & Abrams [ 0199]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Porter (U.S. Patent No. 7,321,939) teaches a method for delivering information to information targets within a computing environment having multiple platforms includes extraction information from an information source, transforming the extracted information, and isolating the transformed information by wrapping the transformed information into  message envelope having a standard format, the message envelope being routed to at least one information target on the same platform where the message envelope is targeted to an information target on the same platform as the router.
Dolan (U.S. Pre-Grant Publication No. 2012/0303559) teaches developing, training, validating, and deploying discovery avatars embodying mathematical models that may be used for document and data discovery and deployed within large data repositories.
Todd (U.S. Patent No. 7,716,181) teaches capturing source database change transactions, batching them together for efficient transfer to a target replica system, and applying the batched change transactions to the target replica system.
Kuroide (U.S. 2010/020515) teaches “when a failure occurred in any way of the matching nodes, the data matching switching part 33 records the identification information of the failure node into a history list of failure nodes” and switching to the backup data of the other matching nodes (Para. [9934])

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        5/4/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154